 1

 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3

 4
                                                                    Nov 20, 2018
                                                                        SEAN F. MCAVOY, CLERK

 5
                             UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7

 8   JERAMIAH PARK,                              No.   4:18-CV-5114-EFS
 9
                               Plaintiff,
10                                               ORDER DENYING MOTIONS
                  v.
11
     JO ELLA PHILLIPS and
12
     FRANK SMITH,
13
                               Defendants.
14

15

16         On October 10, 2018, this Court denied Plaintiff Jeremiah Park’s Motion for

17   Temporary Restraining Order and Preliminary Injunction. ECF Nos. 21 & 33. Mr. Park
18
     is proceeding pro se and this Court granted leave for Mr. Park to proceed in forma
19
     pauperis. ECF No. 12. On October 18, 2018, Mr. Park filed a Motion for Appointment of
20
     Counsel, ECF No. 36, and a letter, which the Court construes as a motion for
21

22   reconsideration, ECF No. 37. For the following reasons, the Court denies Mr. Park’s

23   Motion for Appointment of Counsel and construed motion for reconsideration.
24

25

26




     ORDER DENYING MOTIONS -- 1
 1   A.    Motion for Reconsideration
 2
           The Court may “request an attorney to represent any person unable to afford
 3
     counsel.” 28 U.S.C. § 1915(e)(1). The Court may exercise its discretion and appoint
 4
     counsel under § 1915(e)(1) only under “exceptional circumstances” to ensure
 5
     fundamental fairness in accordance with the Fourteenth Amendment’s Due Process
 6

 7   clause. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Determining whether

 8   exceptional circumstances exists requiring evaluating “the likelihood of success on

 9   the merits and Plaintiff’s ability to articulate his claims pro se in light of the
10
     complexity of the legal issues involved.” Id. (citation omitted).
11
           At this time, Mr. Park’s Motion does not evince the exceptional circumstances
12
     that are required under § 1915(e)(1). As stated in the Court’s Order Denying
13

14   Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunctive

15   Relief, ECF No. 33, Mr. Park has not demonstrated a likelihood of success on the

16   merits at this time. Further, Mr. Park is permitted, subject to certain restrictions,
17
     to access law library materials and other legal materials in his cell/room. Mr. Park’s
18
     filings thus far have been clear and articulate. While not having a formal legal
19
     education, Mr. Park has diligently filed motions and briefs in support of his claims
20

21
     and arguments, and the Court has provided relief in support of his claims and

22   arguments. The claims and defenses in this civil cases are not so complex as to

23   require the appointment of counsel to ensure fundamental fairness. See Terrell, 935
24
     F.2d at 1017. Under the circumstances, the Court denies Mr. Park’s motion for
25

26




     ORDER DENYING MOTIONS -- 2
 1   counsel. Mr. Park is encouraged to contact the Northwest Justice Project (CLEAR),
 2
     1-888-201-1014, or http://nwjustice.org/, which may provide useful information.
 3
     B.     Motion for Appointment of Counsel
 4
            To the extent Plaintiff’s letter could be construed as a motion for reconsideration
 5
     under Federal Rule of Civil Procedure 60(b), it does not warrant relief. Rule 60(b)
 6

 7   provides that on motion and just terms, the court may relieve a party from a final

 8   judgment, order, or proceeding for the following reasons: mistake, inadvertence,
 9
     surprise, or excusable neglect; newly discovered evidence that, with reasonable
10
     diligence, could not have been discovered in time to move for a new trial under Rule
11
     59(b); or any other reason that justifies relief. Relief under Rule 60(b)(6) “is to be used
12

13   sparingly as an equitable remedy to prevent manifest injustice” and “where

14   extraordinary circumstances prevented a party from taking timely action to prevent or
15
     correct an erroneous judgment.” Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008)
16
     (internal quotation marks and citation omitted). Furthermore, the moving party “must
17
     demonstrate both injury and circumstances beyond his control.” Id. (internal quotation
18

19   marks and citation omitted).

20          Mr. Park has not demonstrated such unusual circumstances, therefore, the Court
21
     declines to reconsider his motion requesting a temporary restraining order or
22
     preliminary injunction, ECF No. 21. The Court also reminds Mr. Park that by denying
23
     his request for a TRO or preliminary injunction, ECF No. 21, the Court did not dismiss
24

25   his underlying claim under 42 U.S.C. § 1983, ECF No. 20. Mr. Park currently has a

26   telephonic scheduling conference set for December 11, 2018. ECF No. 40.



     ORDER DENYING MOTIONS -- 3
 1             Accordingly, IT IS HEREBY ORDERED:
 2
                     1. Plaintiff’s Motion for Appointment of Counsel, ECF No. 36, is
 3
                          DENIED.
 4
                     2. Plaintiff’s construed motion for reconsideration, ECF No. 37, is
 5
                          DENIED.
 6

 7             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 8   provide copies to counsel and Plaintiff.

 9             DATED this 20th day of November 2018.
10

11                                                  s/Edward F. Shea
                                                    EDWARD F. SHEA
12                                          Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Q:\EFS\Civil\2018\18-cv-5114. Park. Order Denying Reconsideration.LC02.docx


     ORDER DENYING MOTIONS -- 4
